Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4, 6, 8-11 and 13-14 in the reply filed on 05/26/22 is acknowledged.
Claims 16-19, 23-26 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/26/22.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of helical membranes” must be shown or the feature(s) canceled from the claim(s).  Instant figures 1 and 3 appears to show a continuous form of a helical membrane, not plurality of helical membranes. Fig. 2A, 2B and 4 appears to show stacked disc shaped membranes, not plurality of helical membranes.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 appears to be missing a preceding claim reference. Claims set dated 10/19/2020 refers claim 10 to be dependent of claim 1. Therefore, examiner has considered claim 10 to be dependent of claim 1.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the separation assembly is configured to induce the formation of dean vortices” in claim 9, “the inlet receiver is configured to…” in claim 10, “said flow transition is configured to…” in claim 10, and “said flow director is configured to…” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-4, the limitations of claims 2-3 are unclear as to whether the membrane leaves are helical or in disc shape? The instant specification and figures fail to provide a clear disclosure of how a plurality of helical membranes are arranged on the permeate cavity such that inner edge of each of the membrane leaves is disposed within the permeate cavity. For example, fig. 2A and 2B of the instant application appears to show stacked disc type membrane, not helical membrane. A helical membrane disclosed in fig. 1 and 3 would require opening such as a slit in helical pattern in order for inner edge of helical membrane to be disposed within the permeate cavity.
Claim 4 recites the limitation "each of said membrane leaves" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 2-4, 6 and 9-14, the claims are indefinite because it is unclear what is being considered as “plurality of leaves” because the instant disclosure is unclear how a plurality of leaves are wound around permeate cavity. For instance, fig. 1 and 3 appear to indicate that a single membrane leaf is wound around permeate cavity creating appearance of multiple flights (105). Figures do not show a plurality of leaves but rather just one membrane leaf. Fig. 2A, 2B and 4 appear to indicate a plurality of membrane leaves but not in helical configuration but rather in stacked disc configuration.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4804481 (hereinafter referred as “Lennartz”).
Regarding claim 1, Lennartz teaches a membrane module, comprising: a housing (1) comprising first and second ends; a helical membrane assembly (11) disposed with the housing, the helical membrane assembly comprising a permeate cavity (member 16 is hollow which collects permeate) and a helical membrane (12) wound around the permeate cavity, wherein a first end of the helical membrane assembly is disposed proximate the first end of the housing, and a second end of the helical membrane assembly is disposed proximate the second end of the housing (refer fig. 1); an inlet connector (6) in the housing and coupled to the first end of the helical membrane assembly; an outlet (32) in the housing and coupled to the second end of the helical membrane assembly; and a permeate outlet (5) coupled to the permeate cavity.
Claim(s) 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3554378 (hereinafter referred as “Kohl”).
Regarding claim 1, Kohl teaches a membrane module (fig. 3), comprising: a housing (44) comprising first and second ends; a helical membrane assembly (30 or 92) disposed with the housing, the helical membrane assembly comprising a permeate cavity (24) and a helical membrane (10 or 12 or 20 or 22 or 82 or 84 or 112 or 110) or wound around the permeate cavity, wherein a first end of the helical membrane assembly is disposed proximate the first end of the housing, and a second end of the helical membrane assembly is disposed proximate the second end of the housing (refer fig. 3); an inlet connector (60) in the housing and coupled to the first end of the helical membrane assembly; an outlet (46) in the housing and coupled to the second end of the helical membrane assembly; and a permeate outlet (50) coupled to the permeate cavity.
Regarding claim 2, the helical membrane comprises a plurality of membrane leaves; and each of the membrane leaves is coupled to the permeate cavity (refer fig. 1, fig. 5, fig. 8).
Regarding claim 3, each of the membrane leaves has an inner edge and an outer edge; the permeate cavity comprises an outer wall defining a permeate cavity; and the inner edge of each of said membrane leaves is disposed within the permeate cavity (refer fig. 1, fig. 5, fig. 6, fig. 8).
Regarding claim 4, each of said membrane leaves has an inner edge (connected to permeate cavity) and an outer edge (opposite of inner edge); the helical membrane assembly further comprises a plurality of spacer elements (88, 90); RESPONSE TO RESTRICTION REQUIREMENT ATTORNEY DOCKET: CMT001APPLICATION NO.: 15/733,759Page 3the helical membrane further comprises a plurality of flights (wounds), each of said plurality of flights comprising at least two adjacent membrane leaves (refer fig. 5); and at least one of said plurality of spacer elements is located between the at least two adjacent membrane leaves of each of said plurality of flights (refer fig. 5).
Regarding claim 6, each of said plurality of flights comprises at least a first spacer element and a second spacer element, wherein the first spacer is disposed radially inward of the second spacer element (refer spacer element 88 as being radially inward of spacer 90).
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kohl, in view of US 2011/0232061 (hereinafter referred as “Jons”).
Regarding claim 8, Kohl teaches limitations of claim 1 as set forth above. Kohl does not disclose that the helical membrane comprises a permeate carrier disposed between a first membrane layer and a second membrane layer.
Johns teaches a spiral wound membrane element comprising membrane leaf having a permeate carrier (12) disposed between two membrane layers (10, 10’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the membrane of Kohl to include a permeate carrier disposed between a first membrane layer and a second membrane layer because such configuration of membrane envelope is well known in the art as established by Jons.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kohl, in view of US 2013/0146532 (hereinafter referred as “Dontula”).
Regarding claim 9, Kohl teaches limitations of claim 1 as set forth above. Kohl teaches providing a plurality of membrane leaves helically wound around the permeate cavity (refer fig. 5). Kohl does not teach that the separation assembly is configured to induce the formation of dean vortices in a feed flow flowing between said membrane leaves.
Dontula teaches spiral membrane element comprising a feed spacer, wherein the feed spacer providing a flow pattern of Dean’s Vortices to cause mixing to reduce concentration polarization (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the separation assembly of Kohl to include feed spacer inducing a flow pattern of Dean’s Vortices to cause mixing to reduce concentration polarization as taught by Dontula.
Claims 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kohl, in view of US 2016/0095969 (hereinafter referred as “Mauer”).
Regarding claims 10 and 13-14, Kohl teaches limitations of claim 1 as set forth above. Kohl teaches providing a plurality of membrane leaves helically would around the permeate cavity (refer fig. 5) and that the feed inlet comprises a feed pipe (refer fig. 60).
Kohl does not disclose that the feed inlet comprising a flow transition having an inlet receiver and flow director.
Mauer teaches a membrane module comprising an inlet having a flow distributor (30), the flow distributor comprising deflector surface arranged below inlet (4.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the module to include feed inlet having a feed pipe and a flow transition, the flow transition comprising an inlet receiver and a flow director; the feed pipe comprises a first end to receive an inlet feed flow and a second end in fluid communication with the inlet receiver; the inlet receiver is configured to receive said inlet feed flow from said feed pipe and direct said inlet feed flow to said flow director; and said flow transition is configured to receive said inlet feed flow from said inlet receiver and to deliver said inlet feed flow between two adjacent leaves of said plurality of membrane leaves for spreading the liquid around the membranes.
Regarding claim 13, Mauer further discloses that the flow director (30) comprises a first end and a second end, the first end in fluid communication with the inlet receiver and the second end disposed proximate to membranes; and the first end of the flow director is on a different plane than the second end of the flow director (refer fig. 7a, 7b).
Regarding claim 14, Mauer further discloses that the inlet receiver is to convey a feed flow to said flow director in a first direction, and the flow director is configured to deliver the feed flow to membranes in a second direction that is different from the first direction (refer fig. 7a, 7b indicating liquid entering through inlet 4.1 in one direction and exiting flow distributor in different direction).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kohl, in view of US 2009/0095670 (hereinafter referred as “Uda”).
Regarding claim 10, Kohl teaches limitations of claim 1 as set forth above. Kohl teaches providing a plurality of membrane leaves helically would around the permeate cavity (refer fig. 5) and that the feed inlet comprises a feed pipe (refer fig. 60).
Kohl does not disclose that the feed inlet comprising a flow transition having an inlet receiver and flow director.
Uda teaches a spiral wound membrane module comprising an end plate (10) for flow distribution of inlet flow spiral wound membrane, the end plate comprising inlet receiver (receiving area between plate 15 and inlet port) and flow director (apertures 15a), inlet receiver is configured to receive inlet feed flow and direct the inlet feed flow to flow director (refer fig. 7 indicating flow direction in which inlet fluid flows from an inlet to the plate 10 and gets distributed through apertures 15a to membranes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the module of Kohl to include feed inlet having a feed pipe and a flow transition, the flow transition comprising an inlet receiver and a flow director; the feed pipe comprises a first end to receive an inlet feed flow and a second end in fluid communication with the inlet receiver; the inlet receiver is configured to receive said inlet feed flow from said feed pipe and direct said inlet feed flow to said flow director; and said flow transition is configured to receive said inlet feed flow from said inlet receiver and to deliver said inlet feed flow between two adjacent leaves of said plurality of membrane leaves for spreading the liquid around the membranes.
Regarding claim 11, in embodiment of fig. 5, Kohl teaches that two adjacent membrane leaves are separated by spacers 88 and 90, therefore, membrane leaves have a pitch therebetween. The flow director (apertures 15a) of Uda would direct flow in a direction parallel to or substantially parallel to the membrane pitch (refer flow direction in fig. 7 of Uda).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777